 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 1 of 13 PageID: 1




Liza M. Walsh
Marc Haefner
Selina M. Ellis
WALSH PIZZI O’REILLY FALANGA LLP
100 Mulberry Street, 15th Floor
Newark, New Jersey 07102
(973) 757-1100
Attorneys for Plaintiff Cole Schotz, P.C


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

COLE SCHOTZ, P.C.,
                                                 Civil Action No. _________
                    Plaintiff,

v.

MYLES MACDONALD,

                    Defendant.

                                  COMPLAINT

             Plaintiff Cole Schotz, P.C. (“Cole Schotz”) by its attorneys, for their

Complaint, allege as follows:

             1.     This is an action for misappropriation of trade secrets under the

Defend Trade Secrets Act, 18 U.S.C. § 1836, and a breach of common law duty of

loyalty, arising out of Defendant Myles MacDonald’s (“MacDonald” or

“Defendant”) past publication and dissemination on social media platforms of

privileged and confidential information owned by Cole Schotz and its clients, and

MacDonald’s imminent threat to engage in this behavior in the future.
                                           1
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 2 of 13 PageID: 2




             2.     MacDonald is an attorney admitted to practice in Delaware, New

York, and Tennessee and a former associate at Cole Schotz. He was employed with

the firm in its Delaware office until June of 2019.

             3.     In a manifesto posted online, Defendant proclaims that he is on

a quest to injure “big law” and to “feel human.” While he recognizes that his actions

will likely end his legal career, his threats to post additional documents (and to have

his agents post on his behalf), have only increased.

                                     PARTIES

             4.     Plaintiff Cole Schotz is a professional corporation organized

under the laws of the State of New Jersey with its place of business at Court Plaza

North, 25 Main Street, Hackensack, New Jersey 07601.

             5.     On information and belief, Defendant MacDonald is a citizen of

Tennessee residing at an unknown address in the State of Tennessee.

             6.     MacDonald currently lists Nashville as his place of residence on

Twitter.

                                  JURISDICTION

             7.     Plaintiffs incorporate each of the preceding paragraphs as if fully

set forth herein.

             8.     This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 1332.

                                          2
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 3 of 13 PageID: 3




              9.     Based on the facts and causes of action alleged herein, and for

additional reasons to be further developed through discovery if necessary, this Court

has personal jurisdiction over MacDonald.

              10.    This Court has personal jurisdiction over MacDonald because,

MacDonald has published and disseminated trade secrets and privileged and

confidential information belonging to Cole Schotz and its clients on the internet,

which is accessible throughout the United States, including in New Jersey.

              11.    In addition, the effects of MacDonald’s intentionally tortious

actions are felt by Cole Schotz in New Jersey.

              12.    Further, MacDonald has directed text messages to individuals

employed by Cole Schotz who he knows to be in New Jersey.

              13.    For the above reasons, it would neither be unfair nor

unreasonable for MacDonald to litigate this action in this District, and the Court has

personal jurisdiction over it here.

                                       VENUE

              14.    Plaintiffs incorporate each of the proceeding paragraphs as if

fully set forth herein.

              15.    Venue is proper in this District under 28 U.S.C. §§ 1391 with

respect to MacDonald, at least because, a substantial part of the events or omissions

giving rise to the claim occurred in the District.

                                           3
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 4 of 13 PageID: 4




                                BACKGROUND

            16.    MacDonald is a former employee of Plaintiff Cole Schotz.

During his employment at Cole Schotz, MacDonald had access to trade secret

information in the form of attorney-client privileged and confidential information

belonging to Cole Schotz.

            17.    MacDonald resigned from his employment with Cole Schotz on

or about June of 2019.

            18.    While employed by Cole Schotz, Defendant returned a signed

form indicating that he had carefully read the firm’s Employee Handbook (the

“Handbook”) and that he agreed to abide by its terms.

            19.    The Handbook specifically instructed the firm’s attorneys, such

as Defendant, to abide by the Rules of Professional Conduct and maintain the

confidentiality of all documents protected by the attorney-client privilege and any

document relating to the client that provided information that was not widely known.

            20.    Further, attorneys were instructed to take a series of precautions

to insure these documents were kept confidential, such as not removing documents

from the office, keeping documents on password-protected devices, and not leaving

documents out in the open.

            21.    Finally, upon separation, employees were specifically enjoined

from removing any firm or client documents of any kind.

                                         4
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 5 of 13 PageID: 5




             22.   Though Macdonald was not authorized to share any information

belonging to Cole Schotz or its clients, he admittedly misappropriated hundreds of

privileged and confidential information from the firm upon his resignation.

           MISAPPROPRIATION OF TRADE SECRETS AND
        BREACH OF THE DUTY OF LOYALTY BY MACDONALD

             23.   On or about October 23, 2020 and continuing thereafter,

MacDonald has repeatedly threatened the release of privileged, confidential, and

trade secret information belonging to Cole Schotz.

             24.   In response, Cole Schotz wrote Defendant a cease-and-desist

letter, delivered via email on October 24, 2020, demanding that Defendant return

any confidential materials that he actually had in his possession.        Defendant

responded to Cole Schotz’s request with just one word: “And?”

             25.   On Thursday, October 29, 2020, Defendant made real on his

threats and posted both a confidential attorney-client privileged draft complaint and

a confidential attorney-client/attorney work product memo on litigation strategy

onto his LinkedIn account.

             26.   Faced with Defendant’s improper, malicious and illegal conduct,

Cole Schotz wrote to him again on October 30, 2020, once more demanding that he

takedown his LinkedIn posts of confidential documents, and to return all confidential

documents.

             27.   Later on October 30, 2020, Defendant’s LinkedIn profile was
                                         5
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 6 of 13 PageID: 6




deactivated, thereby hiding Defendant’s shocking posts.

             28.       In response, Defendant has grown increasingly belligerent on his

Twitter account, accusing Cole Schotz and a variety of other actors of various largely

unintelligible acts.

             29.       He is also making continued threats to disseminate Cole Schotz’s

and its client’s confidential attorney-client documents and promising to cease his

actions only upon the resignation of certain Cole Schotz partners and Cole Schotz’s

release of additional client documents.

             30.       On Saturday, October 31, 2020, Defendant texted a variety of

Cole Schotz attorneys to warn them that if Cole Schotz fails to comply with his

demands by 12 noon, November 2, 2020, Defendant plans to disperse Cole Schotz’s

confidential materials through over 50 different internet platforms, both personally,

and with the assistance of various agents.

         COUNT I – MISAPPROPRIATION OF TRADE SECRET BY
                          MACDONALD
                       UNDER 18 U.S.C. § 1836

             31.       Plaintiffs incorporate each of the preceding paragraph as if fully

set forth herein.

             32.       Cole Schotz and its clients are the owners of the confidential

attorney-client privileged documents misappropriated by MacDonald.




                                             6
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 7 of 13 PageID: 7




             33.    The    information     comprising    the   trade     secrets   were

communicated in confidence by Cole Schotz to MacDonald during his employment

at Cole Schotz.

             34.    The secret information was disclosed by MacDonald, and

MacDonald breached that confidence by publishing and disseminating the secret

information on his social media accounts.

             35.    Cole Schotz, at all times, took precautions to maintain the

secrecy of the trade secrets.

             36.    The    foregoing     actions   by   MacDonald        constitutes   a

misappropriation of trade secrets under 18 U.S.C. § 1836.

             37.    MacDonald has acted with full knowledge and without a

reasonable basis for believing that he would not be liable for misappropriation of

trade secrets owned by Cole Schotz.

             38.    Unless MacDonald is enjoined from actively misappropriating

trade secrets owned by Cole Schotz, it will suffer irreparable injury.

             39.    Cole Schotz has no adequate remedy at law.

     COUNT II – COMMON LAW BREACH OF FIDUCIARY DUTY OF
       LOYALTY UNDER NEW JERSEY AND DELAWARE LAW

             40.    Plaintiffs incorporate each of the preceding paragraphs as if fully

set forth herein.



                                           7
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 8 of 13 PageID: 8




             41.     During his employment as an attorney with Cole Schotz,

MacDonald occupied a position of trust and confidence.

             42.     MacDonald owes a higher duty of loyalty to Cole Schotz and its

clients due to his position as an attorney.

             43.     MacDonald has unauthorized possession of privileged and

confidential documents belonging to Cole Schotz and its clients.

             44.     MacDonald’s publication and dissemination of those privileged

and confidential documents breaches the fiduciary duty and loyalty owed to Cole

Schotz and its clients.

             45.     MacDonald plans and intends to, and will, continue to actively

publish and disseminate privileged and confidential documents on the internet.

             46.     MacDonald’s conduct is willful, knowing, and egregious.

             47.     The foregoing actions by MacDonald constitutes and/or will

constitute a breach of his duty of loyalty to Cole Schotz.

             48.     MacDonald has acted without a reasonable basis for believing

that he would not be liable for breaching his duty of loyalty to Cole Schotz.

                    COUNT III – DECLARATORY JUDGMENT

             49.     Plaintiffs incorporate each of the preceding paragraphs as if fully

set forth herein.




                                              8
 Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 9 of 13 PageID: 9




             50.   MacDonald plans and intends to, and will, continue to actively

publish and disseminate privileged and confidential documents on the internet.

             51.   Accordingly, there is a real, substantial, and continuing case or

controversy between Cole Schotz and MacDonald regarding whether MacDonald’s

publication and dissemination of privileged and confidential information, as well as

MacDonald’s threats of future dissemination of such privileged and confidential

information breaches the duty of loyalty owed to Cole Schotz.

             52.   Plaintiff Cole Schotz should be granted a declaratory judgment

that MacDonald’s publication and dissemination of privileged and confidential

information breaches the duty of loyalty owed to Cole Schotz.

             53.   MacDonald should be enjoined from his continued breach of his

duty of loyalty; otherwise Plaintiffs will suffer irreparable injury. Defendant has no

adequate remedy at law.

                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs request the following relief:

             (a)   A judgment that MacDonald has misappropriated trade secrets

                   under 18 U.S.C. 1836;

             (b)   A preliminary and permanent injunction enjoining MacDonald

                   from taking any further action as it relates to the misappropriated

                   documents owned by Cole Schotz and its clients;

                                          9
Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 10 of 13 PageID: 10




           (c)   A judgment pursuant to, among other things, 18 U.S.C. § 1836

                 ordering that Cole Schotz be granted damages;

           (d)   A preliminary and permanent injunction pursuant to, among

                 other things, 18 U.S.C. §§ 1836, requiring MacDonald to return

                 any documents in his possession and that he retrieve any

                 documents in the possession of others;

           (e)   A judgment declaring that any further publication or

                 dissemination of trade secrets owned by Cole Schotz, will

                 infringe on the rights of Cole Schotz;

           (f)   An award of Plaintiff’s costs and expenses in this action; and

           (g)   Such further and other relief as this Court may deem just and

                 proper.




                                      10
Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 11 of 13 PageID: 11




Dated: November 1, 2020               WALSH PIZZI O’REILLY FALANGA LLP

                                      s/Liza M. Walsh

                                      Liza M. Walsh
                                      Marc Haefner
                                      100 Mulberry Street, 15th Floor
                                      Newark, New Jersey 07102
                                      (973) 757-1100

                                      Attorneys for Plaintiff Cole Schotz, P.C.




                                    11
Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 12 of 13 PageID: 12




                           Local Rule 11.2 Certification

      We hereby certify that, to the best of our knowledge, the matter in controversy

is not related to any other action pending in any court, or of any pending arbitration

or administrative proceeding.


Dated: November 1, 2020                    WALSH PIZZI O’REILLY FALANGA LLP


                                           s/Liza M. Walsh

                                           Liza M. Walsh
                                           Marc Haefner
                                           100 Mulberry Street, 15th Floor
                                           Newark, New Jersey 07102
                                           (973) 757-1100

                                           Attorneys for Plaintiff Cole Schotz, P.C.




                                         12
Case 2:20-cv-15372-CCC-MF Document 1 Filed 11/01/20 Page 13 of 13 PageID: 13




                          Local Rule 201.1 Certification

       We hereby certify that the above captioned matter is not subject to compulsory
arbitration in that Plaintiff seeks, inter alia, injunctive relief.


Dated: November 1, 2020                    WALSH PIZZI O’REILLY FALANGA LLP


                                           s/Liza M. Walsh

                                           Liza M. Walsh
                                           Marc Haefner
                                           100 Mulberry Street, 15th Floor
                                           Newark, New Jersey 07102
                                           (973) 757-1100

                                           Attorneys for Plaintiff Cole Schotz, P.C.




                                         13
